Exhibit 10.3

SECURITY AGREEMENT

SECURITY AGREEMENT (this "Agreement"), dated as of May 3, 2017, made by Netlist,
Inc., a Delaware corporation (together with its successors and assigns,
"Grantor"), in favor of TR Global Funding V, LLC, a Delaware limited liability
company managed by TR Global Associates  V, LLC (together with its successors
and assigns, "Investor").

RECITALS:

WHEREAS, reference is made to that certain Investment Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the "Investment Agreement"), between Grantor and Investor;
and

WHEREAS, it is a condition precedent to Investor making any Investment and
providing any other financial accommodation to Grantor under the Investment
Agreement that Grantor shall have executed and delivered this Agreement to
Investor;  and

WHEREAS, Grantor has determined that the execution, delivery and performance of
this Agreement will directly benefit, and is in the best interests of, Grantor.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce Investor to make and maintain the Investments and to provide
other financial accommodations to Grantor pursuant to the Investment Agreement,
the Grantor hereby agrees with Investor as follows:

Section 1.   Definitions.

(a)       Reference is hereby made to the Investment Agreement for a statement
of the terms thereof.  All capitalized terms used in this Agreement that are
defined in the Investment Agreement or in Article 8 or 9 of the UCC and that are
not otherwise defined herein shall have the same meanings herein as set forth
therein; provided that terms used herein that are defined in the UCC on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as Investor may otherwise determine.  If any
conflict or inconsistency exists between this Agreement and the Investment
Agreement, the Investment Agreement shall govern.

(b)       The incorporation by reference of terms defined in the Investment
Agreement shall survive any termination of the Investment Agreement until this
Agreement is terminated.

(c)       As used in this Agreement, the following terms shall have the
following meanings, such meanings to be applicable equally to both the singular
and plural forms of such terms:







--------------------------------------------------------------------------------

 



"Agreement" has the meaning set forth in the preamble.

"Collateral" has the meaning set forth in Section 2 hereof.

“Event of Default” has the meaning set forth in Section 8(a) hereof.

"Grantor" has the meaning set forth in the Recitals hereto.

"Investment Agreement" has the meaning set forth in the Recitals hereto.

"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, (i) naming Grantor as licensor and providing for the grant of
any right to manufacture, use, practice, offer for sale, sell, make, have made
or import products or any invention, as the case may be, covered by any Patent
or (ii) naming Grantor as licensee and providing for the grant of any right to
manufacture, use, practice, offer for sale, sell, make, have made or import
products or any invention, as the case may be, covered by any  patent (other
than the Patents),  and granted in connection with the resolution of the Claim.

"Patents" means the patents and patent applications listed in Schedule A to the
Patent Security Agreement attached as Exhibit A.

"Perfection Requirements" has the meaning set forth in Section 5(r) hereof.

"Reference Entity Debt"  has the meaning set forth in Section 2(c) hereof.

"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term "UCC" shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

Section 2.   Grant of Security Interest.   As collateral security for the
payment, performance and observance of all of the Obligations, Grantor hereby
pledges and assigns to Investor (and its agents and designees), and grants to
Investor (and its agents and designees) a continuing security interest in all of
Grantor’s right, title and interest in, to and under the following, wherever
located and whether now or hereafter existing and whether now owned or hereafter
acquired, (collectively, the "Collateral"):

(a)        all Commercial Tort Claims set forth in Schedule 2(a) hereto (as such
schedule may be updated from time to time);

(b)        the Recoveries;

(c)        the obligation of the Reference Entity to pay the Recoveries and any
other amounts determined to be owing by the Reference Entity in respect of the
Claim or the Litigation (collectively, the "Reference Entity Debt");





-2-

--------------------------------------------------------------------------------

 



(d)        all Supporting Obligations (as defined in the UCC) relating to the
Reference Entity Debt, including any bond posted to insure the payment thereof;

(e)        the Patents; 

(f)        the Patent Licenses;  and

(g)        all Proceeds, including all Cash Proceeds and Noncash Proceeds (each
as defined in the UCC), and products of any and all of the foregoing Collateral;

in each case, howsoever Grantor's interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise).    Without limiting the
generality of the foregoing, the Collateral consists of all rights of Grantor in
and to the Claim and all judgments, settlements and recoveries therein or other
resolutions thereof.  The foregoing grant includes all rights, powers and
options (but none of the obligations, if any) of Grantor under any instrument
included in the Collateral, including the immediate and continuing right to
claim for, collect, receive and give receipt for payments in respect of the
Collateral and all other monies payable under the Collateral, to give and
receive notices and other communications, to exercise all rights and options, to
bring proceedings in the name of Grantor or otherwise and generally to do and
receive anything that Grantor is or may be entitled to do or receive under or
with respect to the Collateral.

Section 3.   Security for Obligations. 

(a)       The security interest created hereby in the Collateral constitutes
continuing collateral security for all of the following obligations, whether now
existing or hereafter incurred:

(i)      the prompt and complete payment by Grantor, as and when due and payable
(whether by declaration, demand or otherwise), of all amounts owing by Grantor
in respect of the Investment Agreement and/or the other Investment Facility
Documents, including, without limitation, (i) all Obligations and (ii) all
indemnifications and all other amounts due or to become due under any Investment
Facility Document; and

(ii)     the prompt payment and due performance and observance by Grantor of all
of its other obligations from time to time existing in respect of this Agreement
and any other Investment Facility Document.

(b)       Notwithstanding anything herein to the contrary, (i) Grantor shall
remain liable for all obligations to third parties in respect of the Collateral,
and nothing contained herein is intended or shall be a delegation of duties to
Investor, (ii) Grantor shall remain liable under each agreement included in the
Collateral to perform all of its obligations thereunder in accordance with, and
pursuant to, the terms and provisions thereof, and Investor shall not have any
obligation or liability under any such agreement by reason of, or arising out
of, this Agreement or any other document related thereto prior to its
acquisition thereof by enforcement of its rights under this Agreement or
transfer in lieu of such enforcement, nor shall Investor have any obligation to
make any inquiry as to the nature or sufficiency of any payment received by it
or have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral, and (iii) the exercise by Investor of
any of its rights hereunder shall not release Grantor from any of its





-3-

--------------------------------------------------------------------------------

 



duties or obligations under the contracts and agreements included in the
Collateral.

Section 4.   [Reserved].

Section 5.   Representations and Warranties.   Grantor represents and warrants
as follows:

(a)       Schedule 5(a)  (as may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof) hereto sets forth a
complete and accurate list as of the date hereof of (i) the exact legal name of
Grantor, (ii) the jurisdiction of organization of Grantor, (iii) the type of
organization of Grantor, (iv) the organizational identification number of
Grantor (or states that no such organizational identification number exists),
and (v) location of Grantor's chief place of business and chief executive
office.  As of the date hereof, except as provided on Schedule 5(a),  Grantor
has not changed its name, principal residence or jurisdiction of organization,
chief executive office or sole place of business, or its corporate structure in
any way (e.g., by merger, consolidation, change in corporate form or otherwise),
in each case, within the past five years.

(b)       Grantor is qualified to do business in each jurisdiction in which the
nature of its business so requires.  Grantor has not filed any certificates of
dissolution or liquidation, any certificates of domestication, transfer or
continuance in any other jurisdiction.

(c)       [Reserved].

(d)       [Reserved].

(e)       [Reserved].

(f)        [Reserved].

(g)       Grantor has not set off or agreed to set off any amounts against the
Claim or the Reference Entity Debt and no rights of set-off or similar rights
against the Grantor exist which will permit any set-off of or counterclaim
against the Claim and/or the Reference Entity Debt.

(h)       Except as set forth in the Litigation, Grantor has not received any
notice and is not otherwise aware that the Claim or the Reference Entity Debt or
any portion thereof are subject to any impairment or are otherwise invalid or
void.

(i)        Grantor is not insolvent and has no Insolvency Proceedings threatened
or outstanding against it.

(j)        [Reserved].

(k)       [Reserved].

(l)        [Reserved].





-4-

--------------------------------------------------------------------------------

 



(m)      Schedule 5(m) hereto sets forth a complete and accurate list of all
patents and patent applications, if any, applicable to the Claim.  Each Patent
is subsisting and in full force and effect, has not been adjudged invalid or
unenforceable in a non-appealable final judgment, is, to the best of Grantor's
knowledge, valid and enforceable and has not been abandoned in whole or in
part.  To the best of Grantor's knowledge, none of the Patents conflicts with
the patent or other intellectual property rights of others and Grantor is not
now infringing or in conflict with any such rights of others.    Except as
related to the Litigation, Grantor has not received any notice that it is
violating or infringing or that it has violated or infringed, or that invites
Grantor to take a license under, the patent rights or other intellectual
property rights of any Person.

(n)       [Reserved].

(o)      Except as set forth in the Litigation, to the best of Grantor's
knowledge: (i) no employee, independent contractor or agent of Grantor has
(mis)appropriated any patents, patent rights or other intellectual property
rights of any other Person in the course of the performance of his or her duties
as an employee, independent contractor or agent of Grantor; and (ii) no
employee, independent contractor or agent of Grantor is in default or breach of
any term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement, or contract relating in any way to
the protection, ownership, development, use or transfer of the Patents.

(p)       The Grantor is and will be at all times the sole and exclusive owner
of, or otherwise have and will have adequate rights in, the Collateral free and
clear of any Liens except for the Permitted Liens.  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office with respect to a valid
Lien except such as may have been filed to perfect or protect any Permitted
Lien.

(q)       The exercise by Investor of any of its rights and remedies hereunder
and pursuant to the Intercreditor Agreement, will not contravene any law or
contractual obligation binding on or otherwise affecting Grantor or any of its
properties and will not result in, or require the creation of, any Lien upon or
with respect to any of its properties. 

(r)        No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person, is required for (i)
the due execution, delivery and performance by Grantor of this Agreement, or
(ii) the grant by Grantor of the security interest purported to be created
hereby in the Collateral.  No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or any other Person, is
required for the perfection of the security interest purported to be created
hereby in the Collateral, except (A) for the filing under the UCC as in effect
in the applicable jurisdiction of the financing statements described in Schedule
5(r) hereto, all of which financing statements have been duly filed and are in
full force and effect, (B) with respect to any action that may be necessary to
obtain control of Collateral constituting Deposit Accounts the taking of such
actions, and (C)  Investor's having possession of Documents, Instruments and
cash constituting Collateral (subclauses (A)-(C), each a "Perfection
Requirement" and collectively, the "Perfection Requirements").

(s)       This Agreement creates a legal, valid and enforceable security
interest in favor of Investor in the Collateral, as security for the
Obligations.  The Perfection





-5-

--------------------------------------------------------------------------------

 



Requirements result in the perfection of such security interests.  Such security
interests are, or in the case of Collateral in which Grantor obtains rights
after the date hereof, will be, perfected, first priority security interests,
subject in priority only to the Permitted Liens, and the Perfection
Requirements.

(t)       Grantor owns the Collateral pledged by it and is the sole legal and
beneficial owner of, and has good title to, all processes, applications,
inventions, trade secrets, entitlements and other rights underlying the Claim
and the Litigation free and clear of any and all Liens, rights or claims of all
other persons, including Liens arising as a result of Grantor becoming bound (as
a result of merger or otherwise) as debtor under a security agreement entered
into by another Person (except for Permitted Liens).

Section 6.   Covenants as to the Collateral.  During the period from the
Effective Date until the Termination Date, unless Investor shall otherwise
consent in writing:

(a)       Further Assurances.  Grantor shall take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as Investor may require from time to time in
order (i) to perfect and protect, or maintain the perfection of, the security
interest and Lien purported to be created hereby; (ii) to enable Investor to
exercise and enforce its rights and remedies hereunder in respect of the
Collateral; or (iii) otherwise to effect the purposes of this
Agreement.  Grantor shall not take or fail to take any action which could in any
manner impair the validity or enforceability of Investor's security interest in
and Lien on any Collateral. 

(b        Notices and Communications; Defense of Title; Amendments; Equity
Issuances.  Grantor shall, at Grantor's expense:

(i)      [Reserved]; and

(ii)     defend Investor's right, title and security interest in and to the
Collateral against the claims of any Person, keep the Collateral free from all
Liens (except Permitted Liens), and not sell, exchange, transfer, assign, lease
or otherwise dispose of the Collateral or any interest therein, except as
permitted under the Investment Facility Documents.  

(c)       Further Duties.

(i)      Except for the Permitted Liens, Grantor shall not create or suffer to
exist any Lien upon or with respect to any of the Collateral, and Grantor shall
defend the Collateral against all persons at any time claiming any interest
therein (other than Permitted Liens).

(ii)     Promptly upon obtaining knowledge thereof, Grantor shall notify
Investor in writing of any event that could reasonably be expected to have a
material adverse effect on the value of the Collateral or any portion thereof,
the ability of Grantor or Investor to dispose of the Collateral or any portion
thereof, or the rights and remedies of Investor in relation thereto.

(iii)    Patents.   Grantor has duly executed and delivered the Patent Security
Agreement in the form attached hereto as Exhibit A.  Grantor will take all
action necessary





-6-

--------------------------------------------------------------------------------

 



to maintain all of the Patents and the Patent Licenses in full force and
effect.  Grantor will cause to be taken all necessary steps in any proceedings
before the United States Patent and Trademark Office to maintain each Patent.

(iv)    Grantor shall not challenge the validity, perfection or priority (as and
to the extent provided in this Agreement) of the Liens granted to Investor.

(d)       Status of Security Interest.   Grantor shall maintain the security
interest of Investor hereunder in all Collateral as a valid, perfected, first
priority Lien, except for any Permitted Lien (provided that no filing by
Investor of a UCC-3 financing statement amendment or failure of Investor to file
a UCC continuation statement will be deemed to breach this covenant).

(e)       Reliance.

(i)      Grantor agrees and acknowledges that the duties contained in this
Section 6 are a material inducement for Investor to enter into this Agreement,
and that Investor may, if such covenants are breached, immediately exercise all
of the remedies provided herein or under law.  Grantor further agrees that a
breach of any of the covenants contained in this Section 6 will cause
irreparable injury to Investor, that Investor has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6 shall be specifically enforceable against Grantor,
and Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
default has occurred giving rise to the Obligations becoming due and payable
prior to their stated maturities.  Nothing in this Section shall in any way
limit the rights of Investor hereunder.

(f)       Records; Inspection and Reporting. 

(i)      Subject to attorney-client privilege, Investor shall at all times have
full and free access during normal business hours upon three business days prior
written notice to those of the books, correspondence and records of Grantor that
relate to the Collateral, and Investor and its representatives may examine the
same, take extracts there from and make photocopies thereof, and Grantor agrees
to render to Investor, at Investor's cost and expense such clerical and other
assistance as may be reasonably requested with regard thereto.    

(ii)     Grantor shall not, without at least ten Business Days' prior written
notice to Investor, amend, modify or otherwise change its name, organizational
identification number or FEIN, its jurisdiction of organization, and chief
executive office as set forth in Schedule 5.1(a) hereto.

Section 7.   Additional Provisions Concerning the Collateral.

(a)       To the maximum extent permitted by applicable law, and for the purpose
of taking any action that Investor may deem necessary or advisable to accomplish
the purposes of this Agreement, Grantor hereby (i) authorizes Investor to
execute any such agreements, instruments or other documents in Grantor's name
and to file such agreements, instruments or other documents in Grantor's name
and in any appropriate filing office,





-7-

--------------------------------------------------------------------------------

 



(ii) authorizes Investor at any time and from time to time to file, one or more
financing or continuation statements and amendments thereto, relating to the
Collateral that (A) describes or identifies the Collateral by type or in any
other manner as Investor may determine, regardless of whether any particular
asset of Grantor falls within the scope of Article 9 of the UCC or whether any
particular asset of Grantor constitutes part of the Collateral, and (B) contains
any other information required by Part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether Grantor is an
organization, the type of organization and any organizational identification
number issued to Grantor), (iii) ratifies such authorization to the extent that
Investor has filed any such financing statements, continuation statements, or
amendments thereto, prior to the date hereof,  and (iv) prepare, sign, and file
for recordation in the proper registry, appropriate evidence of the lien and
security interest granted herein in any Patent constituting Collateral in the
name of Grantor as debtor, including the Patent Security Agreement.  A photocopy
or other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

(b)       Grantor hereby irrevocably appoints Investor as its attorney-in-fact
and proxy, with full authority in the place and stead of Grantor and in the name
of Grantor or otherwise, from time to time in Investor's discretion during the
continuance of an Event of Default, to take any action and to execute any
instrument that Investor may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, (i) to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any Collateral, (ii) to
receive, endorse, and collect any drafts or other Instruments, Documents and
Chattel Paper in connection with clause (i) above, (iii) to file any claims or
take any action or institute any proceedings which Investor may deem necessary
or desirable for the collection of any Collateral or otherwise to enforce the
rights of Investor with respect to any Collateral, (iv) to receive, endorse and
collect all Instruments made payable to Grantor in respect of the Claim and to
give full discharge for the same, (v) to execute assignments, licenses and other
documents to enforce the rights of Investor with respect to any Collateral, and
(vi) to pay or discharge taxes or Liens levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by Investor (in its sole
discretion), and such payments made by Investor shall constitute additional
Obligations of Grantor to Investor, be due and payable immediately without
demand.  Grantor agrees to take all further acts that may be deemed necessary or
advisable, in the reasonable judgment of Investor, to effectuate the purposes of
this Section 7(b), including the execution of a power of attorney, effective
under applicable law, providing for the authority to enter into the transactions
described above in the name of Grantor.  This power is coupled with an interest
and is irrevocable until the Termination Date.

(c)       [Reserved].    

(d)       If Grantor fails to perform any agreement or obligation contained
herein, Investor may itself perform, or cause performance of, such agreement or
obligation, in the name of Grantor or Investor, and the reasonable fees and
expenses of Investor incurred in connection therewith shall be payable by the
Grantor pursuant to Section 9 hereof constitute additional Obligations of the
Grantor to Investor,  and be due and payable immediately without demand.





-8-

--------------------------------------------------------------------------------

 



(e)       The powers conferred on Investor hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Other than the exercise of reasonable care to assure the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, Investor shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
other parties or any other rights pertaining to any Collateral and shall be
relieved of all responsibility for any Collateral in its possession upon
surrendering it or tendering surrender of it to any of the Grantor (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct).  Investor shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Investor accords its own property.

(f)       Anything herein to the contrary notwithstanding (i) Grantor shall
remain liable under the Patent Licenses and otherwise in respect of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by Investor of any of its rights hereunder shall not release
Grantor from any of its obligations under the Patent Licenses or otherwise in
respect of  the Collateral, and (iii) Investor shall not have any obligation or
liability by reason of this Agreement under the Patent Licenses or otherwise in
respect of the Collateral, nor shall Investor be obligated to perform any of the
obligations or duties of Grantor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.

Section 8.   Remedies Upon Default. 

(a)       If any of the following has occurred and is continuing: (x) a Investor
Termination Event, (y) a breach by Grantor of Sections 6(b) through 6(e) hereof,
or (z) any material representation or warranty of Grantor contained herein shall
be incorrect in any material respect when made (each of the foregoing, an "Event
of Default"), then Investor may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of a secured
party on default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Obligations then owing, whether
by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

(i)       [Reserved];

(ii)      subject to the terms of the Investment Agreement,  Investor may be the
purchaser of any or all of the Collateral at any public or private (to the
extent the portion of the Collateral being privately sold is of a kind that is
customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC, and Investor shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by Investor
at such sale.  Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Grantor, and Grantor
hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing





-9-

--------------------------------------------------------------------------------

 



or hereafter enacted.  Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten days' notice to Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Investor shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Investor may
adjourn any public or private sale from time to time by announcement at the time
and place fixed there for, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Grantor agrees that it would
not be commercially unreasonable for Investor to dispose of the Collateral or
any portion thereof by using Internet sites that provide for the auction of
assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets.  Grantor
hereby waives any claims against Investor arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale.  Nothing in this
Section shall in any way limit the rights of Investor hereunder.  Grantor
further agrees that a breach of any of the covenants contained in this Section
will cause irreparable injury to the Investor, that the Investor has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section shall be specifically enforceable
against Grantor, and Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Obligations becoming due
and payable prior to their stated maturities.  Nothing in this Section shall in
any way limit the rights of the Investor hereunder.

(b)       Any cash held by Investor (or its agent or designee) as Collateral and
all Cash Proceeds received by Investor (or its agent or designee) in respect of
any sale of or collection from, or other realization upon, all or any part of
the Collateral, Investor may, in the discretion of Investor, be held by Investor
(or its agent or designee) as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to Investor pursuant to
Section 10 hereof) in whole or in part by Investor against, all or any part of
the Obligations in such order as Investor shall elect, consistent with the
provisions of the Investment Agreement.  Any surplus of such cash or Cash
Proceeds held by Investor (or its agent or designee) and remaining after the
Termination Date shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

(c)       Grantor hereby acknowledges that if Investor complies with any
applicable requirements of law in connection with a disposition of the
Collateral, such compliance will not adversely affect the commercial
reasonableness of any sale or other disposition of the Collateral.

(d)      Investor shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of Investor's rights hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights, however existing or arising.  To the extent
that Grantor lawfully may, Grantor shall not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of Investor's rights under this Agreement or under any other instrument creating
or evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured,





-10-

--------------------------------------------------------------------------------

 



and, to the extent that it lawfully may, Grantor hereby irrevocably waives the
benefits of all such laws.

Section 9.     Indemnity.   Grantor agrees to defend, protect, indemnify and
hold harmless Investor and each other Indemnitee in accordance with Section 17.1
of the Investment Agreement. 

Section 10.   Notices, Etc.   All notices and other communications provided for
hereunder shall be given in accordance with the notice provision of the
Investment Agreement.

Section 11.   Security Interest Absolute. 

(a)         All rights of Investor, all Liens and all obligations of Grantor
hereunder shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the Investment Agreement or any other Investment
Facility Document, (ii) any change in the time, manner or place of payment of,
or in any other term in respect of, all or any of the Obligations, or any other
amendment or waiver of or consent to any departure from the Investment Agreement
or any other Investment Facility Document, (iii) any exchange or release of, or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Obligations, or (iv) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any of the Grantor in respect of the
Obligations.  All authorizations and agencies contained herein with respect to
any of the Collateral are irrevocable and powers coupled with an interest.

(b)         Grantor hereby waives (i) promptness and diligence, (ii) notice of
acceptance and notice of the incurrence of any Obligation by any Borrower, (iii)
notice of any actions taken by Investor or any other Person under any Investment
Facility Document or any other agreement, document or instrument relating
thereto, (iv) all other notices, demands and protests, and all other formalities
of every kind in connection with the enforcement of the Obligations, the
omission of or delay in which, but for the provisions of this subsection (b),
might constitute grounds for relieving Grantor of Grantor's obligations
hereunder and (v) any requirement that Investor protect, secure, perfect or
insure any security interest or other lien on any property subject thereto or
exhaust any right or take any action against Grantor or any other Person or any
collateral.

Section 12.   Miscellaneous.

(a)         No amendment of any provision of this Agreement (including any
Schedule attached hereto) shall be effective unless it is in writing and signed
by Grantor and Investor, and no waiver of any provision of this Agreement, and
no consent to any departure by Grantor therefrom, shall be effective unless it
is in writing and signed by Investor, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b)         No failure on the part of Investor to exercise, and no delay in
exercising, any right hereunder or under any other Investment Facility Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The rights and remedies of Investor provided herein and in the
other Investment Facility Documents are cumulative and are in addition





-11-

--------------------------------------------------------------------------------

 



to, and not exclusive of, any rights or remedies provided by law.  The rights of
Investor under any Investment Facility Document against any party thereto are
not conditional or contingent on any attempt by such Person to exercise any of
its rights under any other Investment Facility Document against such party or
against any other Person, including but not limited to, Grantor.

(c)         This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect, subject to paragraph
(e) below, until the Termination Date and (ii) be binding on Grantor all other
Persons who become bound as debtor to this Agreement in accordance with Section
9-203(d) of the UCC, and shall inure, together with all rights and remedies of
Investor hereunder, to the benefit of Investor and their respective successors,
transferees and assigns.  Without limiting the generality of clause (ii) of the
immediately preceding sentence, Investor may assign or otherwise transfer its
respective rights and obligations under this Agreement and any other Investment
Facility Document to any other Person pursuant to the terms of the Investment
Agreement, and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to Investor herein or otherwise.  Upon any
such assignment or transfer, all references in this Agreement to Investor shall
mean the assignee of Investor.  For the avoidance of doubt, Investor may assign
its rights and obligations hereunder to TRGP Capital Partners, L.P. or an
Affiliate thereof without the prior consent of Grantor.  None of the rights or
obligations of Grantor hereunder may be assigned or otherwise transferred
without the prior written consent of Investor, and any such assignment or
transfer shall be null and void.

(d)         After the occurrence of the Termination Date, (i) subject to
paragraph (e) below, this Agreement and the security interests and licenses
created hereby shall terminate and all rights to the Collateral shall revert to
the Grantor, (ii) Investor agrees to file UCC amendments on or promptly after
the Termination Date to evidence the termination of the Liens so released and
(iii) Investor will, upon the Grantor's request and at the Grantor's cost and
expense, (A) promptly return to the Grantor (or whomsoever shall be lawfully
entitled to receive the same or as a court of competent jurisdiction shall
direct) such of the Collateral as shall not have been sold or otherwise disposed
of or applied pursuant to the terms hereof, and (B) promptly execute and deliver
to the Grantor such documents and make such other filings as the Grantor shall
reasonably request to evidence such termination, without representation,
warranty or recourse of any kind.  In addition, upon any sale or disposition of
any item of Collateral in a transaction expressly permitted under the Investment
Agreement,  Investor agrees to execute a release of its security interest in
such item of Collateral, and Investor shall, upon the reasonable request of the
Grantor and at the Grantor' cost and expense, execute and deliver to the Grantor
such documents as the Grantor shall reasonably request to evidence such release,
without representation, warranty or recourse of any kind. 

(e)         This Agreement shall remain in full force and effect and continue to
be effective should any petition be filed by or against Grantor for liquidation
or reorganization under the United States Bankruptcy Code or similar insolvency,
debtor relief or debt adjustment law, should Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Grantor's assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment or performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a "voidable
preference," "fraudulent conveyance," or otherwise, all as though such





-12-

--------------------------------------------------------------------------------

 



payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

(f)         THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT (I) AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND (II) TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

(g)        In addition to and without limitation of any of the foregoing, this
Agreement shall be deemed to be an Investment Facility Document.

(h)        Grantor irrevocably and unconditionally waives any right it may have
to claim or recover in any legal action, suit or proceeding with respect to this
Agreement any special, exemplary, punitive or consequential damages.

(i)         If any provision of this Agreement is held invalid, illegal or
unenforceable, the Parties shall negotiate in good faith so as to replace each
invalid, illegal or unenforceable provision with a valid, legal and enforceable
provision which will, in effect, from an economic viewpoint, most nearly and
fairly approach the effect of the invalid, illegal or unenforceable provision
and the intent of the Parties in entering into this Agreement.

(j)         Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

(k)        This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of such counterparts taken together shall constitute
one and the same agreement.  Delivery of an executed counterpart of this
Agreement by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart.

(l)         For purposes of this Agreement, all references to each Schedule
attached hereto shall be deemed to refer to each such Schedule as updated from
time to time in accordance with the terms of this Agreement.

 

 



-13-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

 

 

GRANTOR:

 

 

 

NETLIST, INC.

 

 

 

By:

/s/Gail Sasaki

 

 

Name:Gail Sasaki

 

 

Title:CFO, VP, Secretary

 





Security Agreement

Signature Page

--------------------------------------------------------------------------------

 



EXHIBIT A

TO

SECURITY AGREEMENT

Patent Security Agreement

 

 



Security Agreement

Signature Page

--------------------------------------------------------------------------------

 



PATENT SECURITY AGREEMENT

This Patent Security Agreement (this "Patent Security Agreement") is made as of
[●], 2017, by Netlist, Inc. ("Grantor"), in favor of TR Global Funding V, LLC, a
Delaware limited liability company managed by TR Global Associates V, LLC
(together with its successors and assigns, "Grantee").

WHEREAS, Grantor owns the patents listed on the attached Schedule A, which
patents are issued or applied-for in the United States Patent and Trademark
Office (the "Patents");

WHEREAS, Grantor has entered into and agreed to be bound by all of the terms and
provisions of a security agreement, dated [●], 2017 (as amended, restated,
supplemented, modified or otherwise changed from time to time, the "Security
Agreement"), in favor of Grantee;

WHEREAS, pursuant to the Security Agreement, Grantor has granted to Grantee, a
continuing security interest in the Patents and all proceeds thereof, including,
without limitation, any and all causes of action arising out of or relating to
any infringement thereof and any and rights to recover from past, present and
future violations thereof (collectively, the "IP Collateral"), as collateral
security for the payment, performance and observance of the Obligations (as
defined in the Security Agreement).

NOW, THEREFORE, as collateral security for the payment, performance and
observance of all of the Obligations, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Grantor hereby pledges
and grants to Grantee a continuing security interest in the IP Collateral.

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Security Agreement.

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Grantee with respect to the IP Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are hereby incorporated
herein by reference as if fully set forth herein.

This Patent Security Agreement may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.

[Remainder of page intentionally left blank; signature page follows.]

 

 



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
executed by a duly authorized officer of Grantor as of the date first set forth
above.

 

 

 

 

NETLIST, INC.,

 

as Grantor

 

 

 

 

By:

/s/ Gail Sasaki

 

 

Name: Gail Sasaki

 

 

Title: CFO, VP, Secretary

 





Parent Security Agreement

Signature page

--------------------------------------------------------------------------------

 



SCHEDULE A

TO

PATENT SECURITY AGREEMENT

Patents

 

 

 

Title

Patent/Application No.

Issue/Filing Date

A MULTIRANK DDR MEMORY MODUAL WITH LOAD REDUCTION

8756364

6/17/2014

MEMORY BOARD WITH SELF-TESTING CAPABILITY

8001434

8/16/2011

MEMORY BOARD WITH SELF-TESTING CAPABILITY

8359501

1/22/2012

MEMORY BOARD WITH SELF-TESTING CAPABILITY

8689064

4/1/2014

SYSTEM AND METHOD UTILIZING DISTRIBUTED BYTE-WISE BUFFERS ON A MEMORY MODULE

8516185

8/20/2013

SYSTEMS AND METHODS FOR HANDSHAKING WITH A MEMORY MODULE

8489837

7/16/2013

MEMORY MODULE CAPABLE OF HANDSHAKING WITH A MEMORY CONTROLLER OF A HOST SYSTEM

9,535,623

1/3/2017

MEMORY MODULE WITH DISTRIBUTED DATA BUFFERS AND METHOD OF OPERATION

9,606,907

3/28/2017

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 2(a)

TO

SECURITY AGREEMENT

Commercial Tort Claims

The investigation pending in the ITC [Inv. No. 337-TA-1023] alleging that
Defendant’s products infringe the Original Patents and the lawsuit Plaintiff
filed against Defendant in the U.S. District Court for Central District of
California [Case No. 8-16-cv-1605], alleging that Defendant’s products infringe
the Patents. 

The foregoing does not include any appeal taken from a decision or adjudication
reached or issued in either of Inv. No. 337-TA-1023 or Case No. 8-16-cv-1605, or
any other litigation or adversarial proceeding. 

“ITC” means International Trade Commission

“Defendant” means SK hynix Inc. and its Affiliates.

“Original Patent” means U.S. Patent Nos. 8,756,364, 8,516,185, 8,001,434,8
8,359,501, 8,689,064, and 8,489,837

“Patent” means the Original Patents and U.S. Patent Nos. 9,535,623, and
9,606,907. 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 5(a)

TO

SECURITY AGREEMENT

Organizational Information

(i)     Exact legal name of Grantor:

a.    Netlist, Inc.

(ii)    Jurisdiction of organization of Grantor:

a.    Delaware

(iii)   Type of organization of Grantor:

a.    Corporation

(iv)   Organizational identification number of Grantor (or statement that no
such organizational identification number exists):

a.    3242099

(v)    Address of Grantor's chief place of business and chief executive office:

a.    175 Technology
Irvine, CA 92618

(vi)   Any different name, jurisdiction of organization, chief executive office
or sole place of business used within the past five years:

a.    None

(vii)  Any merger, consolidation, change in corporate form within the past five
years:

a.    None

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 5(m)

TO

SECURITY AGREEMENT

Patents

Title

Patent/Application No.

Issue/Filing Date

A MULTIRANK DDR MEMORY MODUAL WITH LOAD REDUCTION

8756364

6/17/2014

MEMORY BOARD WITH SELF-TESTING CAPABILITY

8001434

8/16/2011

MEMORY BOARD WITH SELF-TESTING CAPABILITY

8359501

1/22/2012

MEMORY BOARD WITH SELF-TESTING CAPABILITY

8689064

4/1/2014

SYSTEM AND METHOD UTILIZING DISTRIBUTED BYTE-WISE BUFFERS ON A MEMORY MODULE

8516185

8/20/2013

SYSTEMS AND METHODS FOR HANDSHAKING WITH A MEMORY MODULE

8489837

7/16/2013

MEMORY MODULE CAPABLE OF HANDSHAKING WITH A MEMORY CONTROLLER OF A HOST SYSTEM

9,535,623

1/3/2017

MEMORY MODULE WITH DISTRIBUTED DATA BUFFERS AND METHOD OF OPERATION

9,606,907

3/28/2017

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 5(n)

TO

SECURITY AGREEMENT

Patent Licenses

Joint Development License Agreement, dated as of November 12, 2015, between
Grantor and Samsung Electronics Co., Ltd.





 

--------------------------------------------------------------------------------

 



SCHEDULE 5(r)

TO

SECURITY AGREEMENT

UCC-1 Financing Statement Details

A UCC financing statement to be filed in the office of the Delaware Secretary of
State naming Grantor as debtor, Investor as secured party, and the Collateral as
collateral.

 

 

--------------------------------------------------------------------------------